            Case 2:17-cv-01628-RFB-EJY Document 102 Filed 03/31/21 Page 1 of 3


1    AARON D. FORD
      Attorney General
2    Amy A. Porray (Bar No. 9596)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-3216 (phone)
     (702) 486-3773 (fax)
6    Email: aporray@ag.nv.gov

7    Attorneys for Defendants Scherrie Bean,
     Paul Bitar, Alberto Buencamino,
8    James Dzurenda, Jerry Howell,
     Jennifer Nash, and Brian Williams
9
10

11                          UNITED STATES DISTRICT COURT

12                                DISTRICT OF NEVADA

13    SHANNON CARTER,                                 Case No. 2:17-cv-01628-RFB-EJY

14                  Plaintiff,
                                                   NOTICE OF CHANGE OF DEPUTY
15     v.                                              ATTORNEY GENERAL
16    S. BEAN, BITAR, and J. NASH, et al.,

17                  Defendants.

18

19          Defendants, Scherrie Bean, Paul Bitar, Alberto Buencamino, James Dzurenda, Jerry

20   Howell, Jennifer Nash, and Brian Williams, by and through counsel, Aaron D. Ford,

21   Attorney General for the State of Nevada, and Amy A. Porray, Deputy Attorney General,

22   hereby notifies the Court and respective parties that Deputy Attorney General Amy A.

23   Porray has assumed responsibility for representing the interests of the Defendant in this

24   action.

25

26   ...

27   ...

28   ...



                                            Page 1 of 3
          Case 2:17-cv-01628-RFB-EJY Document 102 Filed 03/31/21 Page 2 of 3


1          Deputy Attorney General Frank A. Toddre II is no longer associated with this case
2    and should no longer be noticed through the Court’s CM/ECF system.
3          DATED this 31st day of March, 2021.
4                                         AARON D. FORD
                                          Attorney General
5
                                          By: /s/ Amy A. Porray
6                                             Amy A. Porray (Bar No. 9596)
                                              Senior Deputy Attorney General
7                                             Attorneys for Defendants
8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                           Page 2 of 3
          Case 2:17-cv-01628-RFB-EJY Document 102 Filed 03/31/21 Page 3 of 3


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on March 31, 2021, I electronically filed the foregoing NOTICE OF CHANGE
4    OF DEPUTY ATTORNEY GENERAL, via this Court’s electronic filing system. Parties
5    that are registered with this Court’s electronic filing system will be served electronically.
6    For those parties not registered, service was made by emailing a copy to the following:
7          LUKE A. BUSBY, ESQ
           316 California Ave.
8          Reno, Nevada 89509
           luke@lukeandrewbusbyltd.com
9          Attorney for Plaintiff

10                                           /s/ Sheri Regalado
                                             Sheri Regalado, an employee of the
11                                           Office of the Nevada Attorney General

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                             Page 3 of 3
